DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1,2,4,7,9,11,12,16,25,42,49,52,56,70 and 74-81 are rejected under 35 U.S.C. 103 as being unpatentable over Gordiyenko “Silencing of the CHM gene alters phagocytic and secretory pathways in the retinal pigment epitheiliu” Investigative ophthalmology and visual science, February 2010, vol. 51, No. 2 in view of Yingyu Mao et al: “Analysis of Photoreceptor outer segment Phagocytosis by RPE cells in culture” Methods in molecular biology, 1 January 2012, Humana Press, Inc., US XP055275396; ISSN 1064-3745, vol. 935; pages 285-295 and in further view of Ledingham, The Influence of Temperature of Phagocytosid. Proc R Soc Lond B Biol Sci 1908 May 14;80 (539): 188-195.
Gordiyenko discloses a method for assessing phagocytosis activity comprising incubating cells with photoreceptor outer segments (POS) for a time and temperature sufficient for the cells to phagocytose the POS (page 1144-1145), wherein the POS fluoresce more at an acidic pH than at a higher pH (page 1144-1145; lower fluorescent intensity of pHrodo in REP-1 depleted cells was likely the result of a relative failure of POS containing phagosomes to properly acidify; pHrodo is a pH sensitive dye that are almost non-fluorescent at neutral pH and fluoresce brightly in acidic environments), and
detecting fluorescence intensity (fluorescence imaging) of the cells after incubation, wherein an increase in fluorescence compared to a control indicates phagocytosis of the POS by the cells (1144-1145).
Gordiyenko does not teach a specific temperature to which the cells are incubated with POS at 37 degrees or the control cells being incubated at 10-16 or 12-15 
Yingyu teaches a method of analysis of POS by RPE cells in culture that comprises incubating the cells with POS at a temperature of about 37 degrees C (page 105, “incubation of cultured macrophages and microgilial cells with fluorescein isothiocyanate phagocytize rod outer segments at 37 degrees C); wherein the control is control cells incubated with the POS.  Yingyu provides a control to which is used to determine remove background fluorescence and to compare with a control fluorescent intensity is merely a routine procedure for one skilled in the art.  The incubation temperature, incubation times, different cell types, culture conditions of the cell are all regarded as routine measures for the skilled person and are therefore regarded as obvious variants would not bring a non-obvious addition over a method already known in the prior art.   Therefore it would have been obvious to one having an ordinary skill in the art to modify Gordiyenko to employ incubation temperatures of the cell with POS at 37 degrees because this temperature is a well-known incubation temperature that is known in the art, through routine experimentation and taught by Yingyu. 
Gordiyenko in view of Yingyu does not specifically teach wherein the control cells are incubated with POS at temperature ranging from 10-16 or 12-15 degrees C.
Ledingham teaches a method of monitoring phagocytosis at different temperatures and determines the influence of temperature on Phagocytosis.  Legingham teaches that phagocytic values of cells incubated at temperatures at 37 degrees C. have a superiority compared to those incubated at 18 degrees C. Legingham further does a test at 7 degrees C and shows that phagocytic valves are 
Regarding claim 2, wherein the cells are incubated with the POS at a temperature ranging from about room temperature to about 37°C (page 1144).  
Regarding claim 4, wherein the cells are incubated with the POS for about 16-20 hour (page 1144, 2 to 25 hours).
Regarding claim 7, wherein the cells are RPE cells (page 1144). 
Regarding claim 9 ,wherein the cells are photoreceptor progenitor cells (page 1444). Application No.: 15/560,584 - 3 - Docket No.: A1025.70058US01 Confirmation No. 1607  
Regarding claim 11, wherein the POS are labeled with pHrodo® Red dye (page 1144).  
Regarding claim 12, wherein the control is cells incubated with the POS at 12-15 degree C (page 1144 and the above obvious rejection addressing the reduced temperature below room temperature).  

Regarding claim 25, wherein the cells are produced by in vitro differentiation of pluripotent stem cells (page 1144). Application No.: 15/560,584 - 4 - Docket No.: A1025.70058US01 Confirmation No. 1607 
Gordiyenko discloses a method for assessing phagocytosis activity comprising incubating cells with photoreceptor outer segments (POS) for a time and temperature sufficient for the cells to phagocytose the POS (page 1144-1145), wherein the POS fluoresce more at an acidic pH than at a higher pH (page 1144-1145; lower fluorescent intensity of pHrodo in REP-1 depleted cells was likely the result of a relative failure of POS containing phagosomes to properly acidify; pHrodo is a pH sensitive dye that are almost non-fluorescent at neutral pH and fluoresce brightly in acidic environments), and
detecting fluorescence intensity (fluorescence imaging) of the cells after incubation, wherein an increase in fluorescence compared to a control indicates phagocytosis of the POS by the cells (1144-1145).
Gordiyenko does not teach a specific temperature to which the cells are incubated with POS at 37 degrees or the control cells being incubated at 10-16 or 12-15 degrees C.  Gordiyenko does teaches the cells and POS are incubated at room temperature (20-30 degree C average). 

Gordiyenko in view of Yingyu does not specifically teach wherein the control cells are incubated with POS at temperature ranging from 10-16 or 12-15 degrees C.
Ledingham teaches a method of monitoring phagocytosis at different temperatures and determines the influence of temperature on Phagocytosis.  Legingham teaches that phagocytic values of cells incubated at temperatures at 37 degrees C. have a superiority compared to those incubated at 18 degrees C. Legingham further does a test at 7 degrees C and shows that phagocytic valves are reduced at lower temperatures.  Legingham states phagocytic intake at 18 degrees C is only about one-fourth to one-fifth of that at 37 degrees C.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Gordiyenko in view of Yingyu to use temperatures between 7 and 18 degrees as the control incubating temperature as compared to the 37 degrees C which has a great Phagocytic value as taught by Legingham.  One having an ordinary skill in the art through routine experimentation would have discovered a control cell incubation temperature ranging from 10-16 degrees C due to the fact that this range of temperature has a lower phagocytic value which would be beneficial to use as a control as is well known in the art.  
Regarding claim 49, wherein the POS are fragmented POS (page 1144).  
Regarding claim 52, wherein the cells are incubated with the POS at a temperature ranging from about 34-40°C, or about 37°C (see the teaching of Yingyu and also the teach of Ledingham).  

Regarding claim 70, Gordiyenko discloses a method for assessing phagocytosis activity comprising incubating cells with photoreceptor outer segments (POS) for a time and temperature sufficient for the cells to phagocytose the POS (page 1144-1145), wherein the POS fluoresce more at an acidic pH than at a higher pH (page 1144-1145; lower fluorescent intensity of pHrodo in REP-1 depleted cells was likely the result of a relative failure of POS containing phagosomes to properly acidify; pHrodo is a pH sensitive dye that are almost non-fluorescent at neutral pH and fluoresce brightly in acidic environments), and
detecting fluorescence intensity (fluorescence imaging) of the cells after incubation, wherein an increase in fluorescence compared to a control indicates phagocytosis of the POS by the cells (1144-1145).
Gordiyenko does not teach a specific temperature to which the cells are incubated with POS at 37 degrees or the control cells being incubated at 10-16 or 12-15 degrees C.  Gordiyenko does teaches the cells and POS are incubated at room temperature (20-30 degree C average). 
Yingyu teaches a method of analysis of POS by RPE cells in culture that comprises incubating the cells with POS at a temperature of about 37 degrees C (page 105, “incubation of cultured macrophages and microgilial cells with fluorescein isothiocyanate phagocytize rod outer segments at 37 degrees C); wherein the control is control cells incubated with the POS.  Yingyu provides a control to which is used to 
Gordiyenko in view of Yingyu does not specifically teach wherein the control cells are incubated with POS at temperature ranging from 10-16 or 12-15 degrees C.
Ledingham teaches a method of monitoring phagocytosis at different temperatures and determines the influence of temperature on Phagocytosis.  Legingham teaches that phagocytic values of cells incubated at temperatures at 37 degrees C. have a superiority compared to those incubated at 18 degrees C. Legingham further does a test at 7 degrees C and shows that phagocytic valves are reduced at lower temperatures.  Legingham states phagocytic intate at 18 degrees C is only about one-fourther to one-fifth of that at 37 degrees C.  Therefore it would have been obvious to one having an ordinary skill in the art at the time of the invention to modify Gordiyenko in view of Yingyu to use temperatures between 7 and 18 degrees as the control incubating temperature as compared to the 37 degrees C which has a great Phagocytic value as taught by Legingham.  One having an ordinary skill in the art through routine experimentation would have discovered a control cell incubation temperature ranging from 10-16 degrees C due to the fact that this range of temperature has a lower phagocytic value which would be beneficial to use as a control as is well known in the art.  
Regarding claim 74, wherein the cells are human RPE cells or human photoreceptor progenitor cells (page 1444). Application No.: 15/560,584 - 3 - Docket No.: A1025.70058US01 Confirmation No. 1607  
Regarding claim 75, wherein the cells are human RPE cells or human photoreceptor progenitor cells (page 1444). Application No.: 15/560,584 - 3 - Docket No.: A1025.70058US01 Confirmation No. 1607  
Regarding claim 76, wherein the first and second aliquot of cells are incubated with pHrodo® Red labeled POS (page 1444). Application No.: 15/560,584 - 3 - Docket No.: A1025.70058US01 Confirmation No. 1607   
Regarding claim 77, wherein the first and second aliquot of cells are incubated with pHrodo® Red labeled bacterial fragments (page 1444). Application No.: 15/560,584 - 3 - Docket No.: A1025.70058US01 Confirmation No. 1607  

Regarding claim 79, wherein the first aliquot of cells is incubated at a temperature of about 37°C and the second aliquot of the cells is incubated at a temperature ranging from 12-15°C (page 1444 see the obvious rejection above for the specific incubation temperature range).  
Regarding claim 80, wherein the cells are human RPE cells (page 1444).  
Regarding claim 81, wherein the cells are human photoreceptor progenitor cells (page 1444).

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 7, 9, 11, 12, 16, 25, 42, 49, 52, 56, 70 and 74-81 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL P SIEFKE whose telephone number is (571)272-1262.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday, 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797